          Case 1:19-cv-12438-ADB Document 9 Filed 06/04/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

KASEY FARIA,                                       *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *         Civil Action No. 19-12438-ADB
                                                   *
SHERIFF JOSEPH MCDONALD, et al.,                   *
                                                   *
                Defendants.                        *
                                                   *

                                              ORDER

BURROUGHS, D.J.

       On December 9, 2029, Kasey Faria, who is incarcerated at the Plymouth County

Correctional Facility, filed a civil complaint. Faria claims that PCCF employees failed to protect

him from a dangerous inmate and were deliberately indifferent to his injuries after the inmate

attacked him. Faria also filed a motion for leave to proceed in forma pauperis.

       In a memorandum and order dated April 7, 2020 [ECF #7], the Court granted Faria’s

motion for leave to proceed in forma pauperis. The Court also found that Faria’s complaint

failed to state a claim upon which relief could be granted because it did not identify the alleged

misconduct of the individual defendants. The Court directed Faria to file an amended complaint

within forty-two (42) days and stated that failure to do so could result in dismissal of the action.

       The deadline for Faria to file an amended complaint has passed without any response

from him. Accordingly, for the reasons set forth in the Court’s April 7, 2020, this action is

dismissed for failure to state a claim upon which relief may be granted.

       IT IS SO ORDERED.

Dated: 6/4/2020

                                                              /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              DISTRICT JUDGE
